

STANDSTILL AGREEMENT


This Standstill Agreement (this “Agreement”) is made by and between Ameriana
Bancorp, on the one hand, and Financial Edge Fund, L.P., Financial Edge -
Strategic Fund, L.P., PL Capital/Focused Fund, L.P., Goodbody/PL Capital, L.P.,
PL Capital, LLC, PL Capital Advisors, LLC, Goodbody/PL Capital, LLC, John W.
Palmer and Richard J. Lashley (collectively, the “PL Capital Parties”), on the
other hand, on behalf of themselves and their respective affiliates (Ameriana
Bancorp and the PL Capital Parties together, collectively, the “Parties”).  In
consideration of the covenants, promises and undertakings set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:


1.           Board Expansion and Membership


Upon the execution of this Agreement, the Board of Directors of Ameriana Bancorp
will be expanded from its present ten-member size to eleven members, and Charles
R. Haywood will be appointed a director of Ameriana Bancorp to serve in the
class of directors with terms expiring at Ameriana Bancorp’s 2016 annual meeting
of stockholders or until their successors are elected and qualified.  At all
times from and after the date of this Agreement, Ameriana Bancorp’s Board of
Directors will also appoint, at its sole discretion, all other persons to fill
remaining director positions or vacancies on the Ameriana Bancorp Board of
Directors.  Mr. Haywood shall receive the normal compensation and benefits paid
to directors of Ameriana Bancorp while he serves as a director thereof.


Upon the execution of this Agreement, the Board of Directors of Ameriana Bancorp
will cause the Board of Directors of Ameriana Bank, or its successor
(collectively, the “Bank”), to expand the Bank’s Board of Directors to eleven
members and to appoint Mr. Haywood to fill the vacancy created by the expansion
of the Bank’s Board of Directors from its present ten-member size to eleven
members to serve in the class of directors with terms expiring at Ameriana
Bank’s 2016 annual meeting of stockholders or until their successors are elected
and qualified.  Mr. Haywood shall receive the normal compensation and benefits
paid to directors of the Bank while he serves as a director thereof.


2.           Standstill


The PL Capital Parties each agree that, for so long as Charles R. Haywood (or,
in the event of the death, disability or resignation of Mr. Haywood, a
substitute nominee of the PL Capital Parties, whose substitution shall be
subject to the approval of the Ameriana Bancorp Board of Directors in its sole
discretion, which approval shall not be unreasonably withheld or delayed)
remains a director of Ameriana Bancorp or the Bank (the “Standstill Period”),
they and their affiliates or associates (as defined in Rule 12b-2 promulgated
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) will not (and they will not assist or encourage others to), directly or
indirectly, in any manner, without prior written approval of the Board of
Directors of Ameriana Bancorp:
 
 
 
 

--------------------------------------------------------------------------------

 

 
(i)           acquire, offer to acquire, solicit an offer to sell or agree to
acquire directly or indirectly, alone or in concert with others, by purchase,
gift or otherwise, any direct or indirect beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) or any direct or indirect interest
in any securities or direct or indirect rights, warrants or options to acquire,
or securities convertible into or exchangeable for (collectively, an
“Acquisition”), any securities of Ameriana Bancorp, such that as a result of
such of such Acquisition, the PL Capital Parties would maintain beneficial
ownership in excess of 9.99% of the outstanding shares of Ameriana Bancorp
common stock;


(ii)           make, or in any way participate in, directly or indirectly, alone
or in concert with others, any “solicitation” of “proxies” to vote (as such
terms are used in the proxy rules of the Securities and Exchange Commission
promulgated pursuant to Section 14 of the Exchange Act) or seek to advise or
influence in any manner whatsoever any person with respect to the voting of any
voting securities of Ameriana Bancorp;


(iii)           form, join or in any way participate in a “group” within the
meaning of Section 13(d)(3) of the Exchange Act (other than a group involving
solely the PL Capital Parties) with respect to any voting securities of Ameriana
Bancorp (for the benefit of clarification and the avoidance of doubt, this
provision shall not prohibit changes in the membership of the group involving
the PL Capital Parties as long as any additional member(s) acknowledges and
agrees to be bound by the terms of this Agreement);


(iv)           acquire, offer to acquire or agree to acquire, directly or
indirectly, alone or in concert with others, by purchase, exchange or otherwise,
(a) any of the assets, tangible and intangible, of Ameriana Bancorp or (b)
direct or indirect rights, warrants or options to acquire any assets of Ameriana
Bancorp;


(v)           arrange, or in any way participate, directly or indirectly, in any
financing (except for margin loan financing for shares beneficially owned) for
the purchase of any securities or securities convertible or exchangeable into or
exercisable for any securities or assets of Ameriana Bancorp;


(vi)           otherwise act, alone or in concert with others, to seek to offer
to Ameriana Bancorp or any of its stockholders any business combination,
restructuring, recapitalization or similar transaction to or with Ameriana
Bancorp or otherwise seek, alone or in concert with others, to control or change
the management, Board of Directors or policies of Ameriana Bancorp or nominate
any person as a director of Ameriana Bancorp who is not nominated by the then
incumbent directors (provided that if there is a vacancy on the Ameriana Bancorp
Board of Directors the PL Capital Parties may submit suggestions on a
confidential basis to the Ameriana Bancorp Board of Directors or the Nominating
and Governance Committee of the Ameriana Bancorp Board of Directors for nominees
to the Board of Directors pursuant to the nomination policy adopted by the Board
of Directors), or propose any matter to be voted upon by the stockholders of
Ameriana Bancorp; or


(vii)           announce an intention to do, or enter into any arrangement or
understanding with others to do, any of the actions restricted or prohibited
under clauses (i) through (vi) of this Paragraph 2, or publicly announce or
disclose any request to be excused from any of the foregoing obligations of this
Paragraph 2.
 
 
 
 

--------------------------------------------------------------------------------

 

 
At any Ameriana Bancorp annual meeting of stockholders during the Standstill
Period, the PL Capital Parties agree (1) to vote all shares of Ameriana Bancorp
they or any of them beneficially own in favor of the nominees for election or
reelection as director of Ameriana Bancorp selected by the Board of Directors of
Ameriana Bancorp and agree otherwise to support such director candidates, and
(2) with respect to any other proposal submitted by any Ameriana Bancorp
stockholder to a vote of the Ameriana Bancorp stockholders, to vote all of the
Ameriana Bancorp shares they beneficially own in accordance with the
recommendation of the Ameriana Bancorp Board of Directors with respect to any
such stockholder proposal.
 
Notwithstanding anything in this Agreement to the contrary, nothing herein will
be construed to limit or affect:  (1) any action or inaction by Mr. Haywood in
his capacity as a member of Ameriana Bancorp’s Board of Directors or the Bank’s
Board of Directors, provided he acts in good faith in the discharge of his
fiduciary duties as a Board member; or (2) the ability of the PL Capital Parties
to engage in discussions relating to the topics listed in Paragraph 2 of this
Agreement directly with the President and Chief Executive Officer of Ameriana
Bancorp, or upon invitation, with other members of management or the board of
directors of Ameriana Bancorp.
 
The Standstill Period shall terminate following the 2014 annual meeting of
stockholders if:  (1) Mr. Haywood resigns as a member of the Board of Directors
of Ameriana Bancorp; or (2) at the option of Ameriana Bancorp, if the beneficial
ownership of the PL Capital Parties decreases below 5% of the outstanding shares
of Ameriana Bancorp common stock.
 
3.           Non-Disparagement


During the Standstill Period, the PL Capital Parties agree not to disparage
Ameriana Bancorp or any officers, directors (including director nominees) or
employees of Ameriana Bancorp or its affiliates or subsidiaries in any public or
quasi-public forum, and Ameriana Bancorp agrees not to disparage any of the PL
Capital Parties or any officers or employees of the PL Capital Parties in any
public or quasi-public forum.


4.           PL Capital Nominees


During the Standstill Period, the PL Capital Parties agree not to nominate any
other candidate for director of Ameriana Bancorp or the Bank at any time
(except, in the event of death, disability or resignation of Mr. Haywood, a
substitute nominee of PL Capital Parties, whose substitution shall be subject to
the approval of the Ameriana Bancorp Board of Directors in its sole discretion,
which approval shall not be unreasonably withheld or delayed).


5.           Authority


Each of the Parties that is a corporation or other legal entity and each
individual Party executing this Agreement on behalf of a corporation or other
legal entity, represents and warrants that: (a) such corporation or other legal
entity is duly organized, validly authorized and in good standing, and possesses
full power and authority to enter into and perform the terms of this Agreement;
(b) the execution, delivery and performance of the terms of this Agreement have
been duly and validly authorized by all requisite acts and consents of the
company or other legal entity and do not contravene the terms of any other
obligation to which the corporation or other legal entity is subject; and (c)
this Agreement constitutes a legal, binding and valid obligation of each such
entity, enforceable in accordance with its terms.
 
 
 
 

--------------------------------------------------------------------------------

 

 
6.           Expenses


All costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such expenses.


7.           Amendment In Writing


This Agreement and each of its terms may only be amended, waived, supplemented
or modified in a writing signed by the signatories hereto or their respective
clients.


8.           Governing Law/Venue/Jurisdiction


This Agreement, and the rights and liabilities of the Parties hereto, shall be
governed by and construed in accordance with the laws of the State of Indiana
without regard to conflict of law provisions.  The venue and jurisdiction for
adjudication of any and all disputes between the Parties to this Agreement shall
be in the Circuit Court in and for Henry County, State of Indiana.


9.           Specific Performance


The Parties agree that irreparable damage would occur if any of the provisions
of this Agreement were not performed in accordance with their specific
terms.  Accordingly, it is agreed that the Parties shall be entitled to seek
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.


10.           Counterparts


This Agreement may be executed in counterparts, each of which shall be
considered to be an original or true copy of this Agreement.  Faxed signatures
shall be presumed valid.


11.           Nonwaiver


The failure of any one of the Parties to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive the Parties of the right thereafter to insist upon strict adherence
to that term or any other term of this Agreement.


12.           Disclosure of This Agreement


The parties contemplate that the PL Capital Parties will file a Schedule 13D
amendment attaching this Agreement, that Ameriana Bancorp will file a Form 8-K
attaching this Agreement and that during the Standstill Period there will be no
other public comments (except as required by applicable regulations of the
Securities and Exchange Commission) by the Parties regarding this Agreement
other than a press release by Ameriana Bancorp factually summarizing this
Agreement and referring to the Form 8-K filing, which press release shall be
subject to approval by the PL Capital Parties (such approval not to be
unreasonably withheld).
 
 
 
 

--------------------------------------------------------------------------------

 

 
13.           Entire Agreement


This Agreement constitutes the full, complete and entire understanding,
agreement, and arrangement of and between the Parties with respect to the
subject matter hereof and supersedes any and all prior oral and written
understandings, agreements and arrangements between them.  There are no other
agreements, covenants, promises or arrangements between the Parties other than
those set forth in this Agreement (including the attachments hereto).


14.           Notice


All notices and other communications which are required or permitted hereunder
shall be in writing, and sufficient if by same-day hand delivery (including
delivery by courier) or sent by fax, addressed as follows:


If to the Ameriana Bancorp Parties:


Jerome J. Gassen
President and Chief Executive Officer
Ameriana Bancorp
2118 Bundy Avenue
New Castle, Indiana 47632
Fax: (765) 529-2232


with a copy to:


Gary R. Bronstein, Esq.
Kilpatrick Townsend & Stockton LLP
607 14th Street, Suite 900
Washington, DC  20005
Fax: (202) 204-5616


If to the PL Capital Parties:


Richard J. Lashley
PL Capital, LLC
47 East Chicago Avenue
Suite 336
Naperville, Illinois 60540
Fax: (973) 360-1720


with a copy to:


Phillip M. Goldberg, Esq.
Foley & Lardner LLP
321 North Clark Street, Suite 2800
Chicago, Illinois 60654-5313
Fax: (312) 832-4700


15.           Further Assurances.  


The PL Capital Parties and Ameriana Bancorp agree to take, or cause to be taken,
all such further or other actions as shall reasonably be necessary to make
effective and consummate the transactions contemplated by this Agreement.


16.           Successors and Assigns.  


All covenants and agreements contained herein shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement on the
date set forth below.


Dated:    March 26, 2013


For:         Financial Edge Fund,
L.P.                                                                           For
Ameriana Bancorp, Inc.:
Financial Edge - Strategic Fund, L.P.
PL Capital/Focused Fund, L.P.
Goodbody/PL Capital, L.P.
PL Capital, LLC
PL Capital Advisors,
LLC                                                                                     
Goodbody/PL Capital,
LLC                                                                    By:   /s/
Jerome J. Gassen                                      
  Jerome J. Gassen
                              President and Chief Executive Officer




By:     /s/ Richard J. Lashley            
    Richard J. Lashley
    Managing Member






By:     /s/ John W. Palmer             
    John W. Palmer
    Managing Member




For John W. Palmer:


 
/s/ John W. Palmer            
John W. Palmer




For Richard J. Lashley:
 

 
/s/ Richard J. Lashley           
Richard J. Lashley
